Case 5:13-cv-00444-VAP-OP Document 204 Filed 10/14/20 Page 1 of 3 Page ID #:18055




    1
    2
    3
    4
    5
    6
    7
                             UNITED STATES DISTRICT COURT
    8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11 QUINTON GRAY, et al., on behalf of
                                                     Case No. EDCV13-0444 VAP (OP)
   12 themselves and all others similarly
        situated,                                    CLASS ACTION
   13
              Plaintiffs,
   14 v.                                             ORDER TO REVISE COVID-19 PLAN

   15 COUNTY OF RIVERSIDE,
   16 Defendant.
   17
   18         On April 4, 2020, this Court granted Plaintiffs’ Emergency Motion to Enforce
   19 the Consent Decree and ordered Defendant to develop and implement a plan to
   20 minimize the spread of COVID-19 in the Riverside County jails, consistent with the
   21 guidance of the Centers for Disease Control and Prevention and the Court experts.
   22 ECF No. 193. On July 23, 2020, the Court ordered Defendant to implement the plan
   23 that the parties had negotiated. ECF No. 202.
   24        The parties have reported that since that time, Defendant has worked to
   25 implement the Court-ordered plan. According to the parties, in recognition of the
   26 importance of out-of-cell time for the physical and mental health of people in the
   27 jails, Defendant sought to modify the plan to expand the size of cohorts throughout
   28

                                      ORDER REVISING COVID-19 PLAN
Case 5:13-cv-00444-VAP-OP Document 204 Filed 10/14/20 Page 2 of 3 Page ID #:18056




    1 the jails to allow more dayroom time for people in celled housing while also
    2 managing risk of exposure to the coronavirus. The parties negotiated in good faith
    3 and agreed that the following modification to Defendant’s COVID-19 plan would
    4 serve those interests:
    5         1. In celled housing, the four-person cohorts will be expanded to ten-person
    6 cohorts, allowing 10 people out of their cells in the dayroom at a time. All other
    7 measures remain the same, and people in the dayroom will be required to wear
    8 masks and keep six feet of physical distance where possible. This step is taken for
    9 the purpose of providing people housed in cells more time out of their cells.
   10         2. In dorm housing, people will no longer be required to remain on their beds
   11 when other cohorts have dayroom time. People will be allowed to move around the
   12 dorm without limitations by cohort. All other measures remain the same, and
   13 people off their beds will be required to wear masks and keep six feet of physical
   14 distance where possible.
   15         3. The County will provide plaintiffs’ counsel with weekly data reports of (a)
   16 out-of-cell time for each cohort in each celled housing unit for each day and (b) test
   17 results as required in the current plan but including two additional pieces of
   18 information for confirmed cases: the purpose of the testing (booking, symptoms, by
   19 request, contact tracing, etc.) and the housing location at the time of testing. The out
   20 of cell data will be a week “behind” due to the time required to compile the
   21 information.
   22         4. The parties will engage in future discussions regarding increasing dorm
   23 capacity and adjusting cohort size based on testing results, data, and developing
   24 science on COVID-19 transmission.
   25         The Court agrees. Based on the record in this case, the Court finds that this
   26 relief meets the requirements of 18 U.S.C. § 3626: the relief is narrowly drawn,
   27 extends no further than necessary to ensure the protection of the federal
   28 constitutional and statutory rights of Plaintiffs, and is the least intrusive means
                                                2
                                         ORDER REVISING COVID-19 PLAN
Case 5:13-cv-00444-VAP-OP Document 204 Filed 10/14/20 Page 3 of 3 Page ID #:18057




    1 necessary to accomplish those objectives.
    2        IT IS HEREBY ORDERED that Defendant’s COVID-19 Plan is amended as
    3 stated herein.
    4
    5        Dated: October 14, 2020                  _______________________________
    6                                                 Hon. Virginia A. Phillips, Judge
                                                      United States District Court
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               3
                                       ORDER REVISING COVID-19 PLAN
